Citation Nr: 0709230	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-27 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from September 1953 to June 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for both chronic bilateral hearing loss 
disability and chronic tinnitus.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability was not 
manifested during active service or for many years 
thereafter.  The veteran's chronic bilateral sensorineural 
hearing loss disability has not been objectively shown to 
have originated during his active service or as the proximate 
result of his inservice noise exposure.  

2.  Chronic tinnitus was not manifested during active service 
or for many years thereafter.  The veteran's chronic 
bilateral tinnitus has not been objectively shown to have 
originated during his active service or as the proximate 
result of his inservice noise exposure.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by active service, and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 
(2006).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
December 2003 and March 2006 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  The December 2003 VCAA 
notice was issued prior to the April 2004 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran requested a 
hearing before a Veterans Law Judge sitting at the RO.  In 
August 2006, the veteran was scheduled for the requested 
hearing.  Unfortunately, the veteran failed to appear for the 
scheduled hearing.  The Court has held that the VA's duty to 
assist the veteran in the proper development of his case is 
"not always a one-way street" and the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records do not refer to hearing 
loss disability.  At his June 1955 physical examination for 
service separation, the veteran exhibited bilateral 15/15 
auditory acuity.  The Court has directed that auditory acuity 
of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992).  On contemporaneous audiometric testing, he exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 [5]
-5 [5]
15 [25]
-
-10 [-5]
LEFT
10 [25]
-10 [0]
10 [20]
-
-10 [-5]

The numbers in the brackets reflect a converted score based 
upon the change in testing methods that occurred in 1966 and 
1967.  

The veteran's service personnel records indicate that he 
served with the Army as an "AAA Gun Unit Commander."  

A July 2002 VA audiological treatment record states that the 
veteran presented a history of bilateral hearing loss 
disability since active service.  Contemporaneous 
audiological testing was reported to reveal sloping normal to 
severe right ear sensorineural hearing loss disability and 
sloping normal to moderately severe left ear sensorineural 
hearing loss disability.  

In his October 2003 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that service 
connection was warranted for bilateral hearing loss 
disability associated with his inservice noise exposure.  He 
reported that he had operated a half-track vehicle during 
officer candidate training which fired four 50 caliber 
machine guns.  The veteran clarified that he had been exposed 
to the gunfire without any hearing protection.  He denied 
receiving any treatment for hearing loss.  

In February 2004, the veteran submitted an illegible copy of 
an audiogram.  He wrote on the copy that it was the "best 
copy possible of audiogram sometime in early to mid 80's at 
St. Louis Univ. Med. School."  

At a February 2004 VA audiological examination for 
compensation purposes, the veteran complained of bilateral 
hearing loss disability since the early 1970's.  He reported 
that he had served as an Army battery commander.  The veteran 
was exposed to firing quad 50 caliber and 90 millimeter 
machine guns during the course of his military duties.  On 
examination, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
50
65
LEFT
20
35
40
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  The VA examiner commented that:  

After review of the C-file, audiometric 
data indicated normal hearing bilaterally 
in September 1953 and normal bilateral 
hearing at separation in June 1955.  A 
complete audiogram was performed in both 
years.  Due to normal hearing at 
separation, it is my opinion that it is 
not at least as likely as not that 
hearing loss is related to military 
service.  

In his June 2004 notice of disagreement and August 2005 
Appeal to the Board (VA Form 9), the veteran advanced that he 
had been exposed to significant inservice noise while an Army 
antiaircraft battery commander.  He recalled that he had 
difficulty hearing certain women's and children's voices and 
bird calls after service separation.  The veteran was 
initially diagnosed with bilateral hearing loss disability at 
the St. Louis University Medical School in the 1980's.  He 
believed that his chronic bilateral hearing loss disability 
was related to his inservice noise exposure.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability was not shown 
during active service or for many years thereafter.  The 
first clinical documentation of chronic hearing loss 
disability for VA purposes is dated in the 1980's, some 25 or 
more years after service separation.  

The veteran asserts that his chronic bilateral hearing loss 
disability was precipitated by his significant inservice 
noise exposure.  The examiner at the February 2004 VA 
audiological evaluation expressly negated the existence of 
such an etiological relationship.  No competent medical 
professional has attributed the onset of the veteran's 
chronic sensorineural hearing loss disability to active 
service.  Indeed, the veteran's claim is supported solely by 
his own written statements.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of any objective evidence of the onset of the 
claimed disorder during or proximate to active service or 
that it otherwise originated during active service, the Board 
finds that a preponderance of the evidence is against service 
connection for chronic bilateral hearing loss disability.  


III.  Tinnitus

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  At his September 1953 
physical examination for service entrance, the veteran 
reported having experienced "running ears as a child" which 
had been asymptomatic since the age of 9.  No ear 
abnormalities were identified.  At his June 1955 physical 
examination for service separation, the veteran reported that 
he "had ear trouble both ears twelve years ago- alright 
now."  The military examiner identified no chronic ear 
abnormalities.  

The July 2002 VA treatment record states that the veteran 
complained of chronic bilateral tinnitus.  In his October 
2003 Veteran's Application for Compensation or Pension (VA 
Form 21-526), the veteran advanced that his "ears rang for 
an extended period" after he had been exposed to firing 
machine guns during active service.  
At the February 2004 VA audiological examination for 
compensation purposes, the veteran complained of chronic 
bilateral tinnitus.  The VA examiner concluded that:  

After review of the C-file, there is no 
evidence in the service medical records 
to support a claim of tinnitus during or 
even shortly after military service.  
There were no complaints of ear problems 
at discharge other than documentation of 
"history of running ears 12 years ago - 
resolved now."  Due to a lack of 
evidence documenting a tinnitus 
condition, it is my opinion that it is 
not at least as likely as not that 
tinnitus is related to military service.  

In his June 2004 notice of disagreement and August 2005 
Appeal to the Board (VA Form 9), the veteran advanced that he 
initially experienced a loud ringing in his ears and head 
pain after the firing of his half-track vehicle's machine 
guns.  The ringing would recur when he was nearing firing 
guns.  The veteran reported that he experienced chronic 
ringing of the ears after service separation.  

Chronic tinnitus was first clinically manifested in July 
2002, some 47 years after service separation.  The veteran 
asserts that his chronic bilateral tinnitus was precipitated 
by his significant inservice noise exposure.  The examiner at 
the February 2004 VA audiological evaluation expressly 
negated the existence of such an etiological relationship.  
No competent medical professional has attributed the onset of 
the veteran's chronic tinnitus to active service.  Indeed, 
the veteran's claim is supported solely by the veteran's own 
written statements.  Such evidence alone is insufficient to 
support an award of service connection for the claimed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, service connection for chronic tinnitus 
is denied. 


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  
Service connection for chronic tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


